UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJuly 31, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-21084 Champion Industries, Inc. (Exact name of Registrant as specified in its charter) West Virginia 55-0717455 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2450-90 1st Avenue P.O. Box 2968 Huntington, WV 25728 (Address of principal executive offices) (Zip Code) (304) 528-2700 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ü No . Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ü No . Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No ü . Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding atJuly 31, 2014 Common stock, $1.00 par value per share 11,299,528 shares Champion Industries, Inc. INDEX Page Part I. Financial Information 3 Item 1. Financial Statements 3 Consolidated Balance Sheets (Unaudited) 3 Consolidated Statements of Operations (Unaudited) 5 Consolidated Statements of Cash Flows (Unaudited) 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosure About Market Risk 34 Item 4. Controls and Procedures 34 Part II. Other Information 35 Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 3. Defaults upon Senior Securities 35 Item 4. Mine Safety Disclosure 35 Item 5. Other Information 35 Item 6.Exhibits 35 Signatures 36 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements Champion Industries, Inc. and Subsidiaries Consolidated Balance Sheets ASSETS July 31, October 31, (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance of$769,000 and $973,000 Inventories Other current assets Current portion assets held for sale/discontinued operations (Note 11) Total current assets Property and equipment, at cost: Land Buildings and improvements Machinery and equipment Equipment under capital lease Furniture and fixtures Vehicles Less accumulated depreciation ) ) Goodwill Deferred financing costs Other intangibles, net of accumulated amortization Other assets Total assets $ $ See notes to consolidated financial statements. 3 Champion Industries, Inc. and Subsidiaries Consolidated Balance Sheets (continued) LIABILITIES AND SHAREHOLDERS’ EQUITY July 31, October 31, (Unaudited) Current liabilities: Accounts payable $ $ Accrued payroll and commissions Taxes accrued and withheld Accrued expenses Accrued legal settlement (Note 7) - Current portion discontinued operations (Note 11) - Current portion debt discount (Note 5) ) - Current portion notes payable - related party (Note 5) - Current portion notes payable (Note 5) Capital lease obligations (Note 5) Total current liabilities Long-term debt, net of current portion: Notes payable (Note 5) Notes payable - related party (Note 5) - Debt discount (Note 5) - ) Capital lease obligations (Note 5) Other liabilities - Total long-term liabilities Total liabilities Shareholders’ equity: Common stock, $1 par value, 20,000,000 Class A voting shares authorized; 11,299,528 shares issued and outstanding Additional paid-in capital Retained deficit ) ) Total shareholders' equity Total liabilities and shareholders’ equity $ $ See notes to consolidated financial statements. 4 Champion Industries, Inc. and Subsidiaries Consolidated Statements of Operations Three Months Ended July31, NineMonths Ended July 31, Revenues: Printing $ Office products and office furniture Total revenues Cost of sales: Printing Office products and office furniture Total cost of sales Gross profit Selling, general and administrative expenses Goodwill impairments and restructuring charges - - Loss from operations ) Other income (expenses): Interest expense - related party ) Interest expense ) Other ) Loss from continuing operations before income taxes ) Income tax benefit - - Net loss from continuing operations ) Netincomefrom discontinued operations - - Net loss
